 518 DECISIONS OF NATIONAL LABOR RELATIONS BOARD 
Federal Alarm and Communications Workers 
of America, AFGCIO and Federal Alarm Employees Committee, Party 
in Interest. Case 31-CA-6145 June 27, 1977 
DECISION AND ORDER On January 31, 1977, 
Administrative Law Judge Russell L. Stevens issued the 
attached Decision in this proceeding. 
Thereafter, Respondent 
filed excep- tions and a supporting brief. Counsel for 
the General Counsel filed cross-exceptions and a brief in support thereof, and an answering brief to the Respondent's exceptions. Pursuant to the provisions of Section 3(b) of the 
National Labor Relations Act, as amended, 
the National Labor Relations Board 
has delegated its 
authority in 
this proceeding to a three-member panel. 
The Board has considered the record and the attached Decision in light of the exceptions and briefs and has 
decided to affirm the 
rulings, find- ings,' and conclusions2 of the Administrative Law 
Judge and to adopt his recommended Order. ORDER Pursuant to Section 10(c) of the National Labor 
Relations Act, as 
amended, the National 
Labor Relations Board adopts as its Order the recommend- 
ed Order of the Administrative 
Law Judge and hereby orders that the 
Respondent, Federal Alarm, 
Rialto, California, its oficers, agents, successors, and assigns, shall take the action 
set forth 
in the said 
recommended Order. 
The Respondent 
has excepted 
to certain 
credibility findings 
made by the Administrative Law Judge. It is the Board's established policy 
not to overrule an Administrative Law Judge's resolutions with respect 
to credibility unless the clear 
preponderance of 
all of the relevant evidence 
convinces us that the resolutions are incorrect. 
Sfanhrd Dry Wall Products, Inc., 91 NLRB 544 (1950). enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefully examined the record 
and find no basis for reversing his findings. 
In the absence of excepting thereto, 
we adopt pro forma the Administrative Law Judge's conclusion that Respondent 
dominated the 
Federal Alarm Employees Committee. 
DECISION STATEMENT OF THE CASE RUSSELL L. STEVENS, 
Administrative Law Judge: This 
matter was heard at San Bernardino, California, on November 16 and 17, 1976.1 The complaint, issued July 29, A:: &.,A i~rrc~naf~er are withffl I976 unless stated 
to be otherwise. General Counsel filed a motion dated December IS to correct the 
transcript herein. 
The motion was 
not opposed, and hereby is granted. was based on an original 
charge filed May 
19 and a first amended charge 
filed May 
26 by Communications Work- ers of America, AFL-CIO, 
hereinafter referred 
to as the Union. The complaint alleged 
that Federal Alann, herein- after referred to as Respondent, 
violated Section 
8(a)(l). (2), (3), and (5) of the 
National Labor 
Relations Act, as 
amended, hereinafter referred 
to as the Act. The amended complaint, issued November 1, alleges that Respondent violated Section 8(a)(l), (2), (3), and (5) of the Act. All parties were given full opportunity to participate, to introduce relevant evidence, 
to examine and cross-examine witnesses, to argue orally, 
and to file briefs. Briefs, 
which have been carefully considered, 
were filed 
on behalf of 
General Counsel and Respondent. 
Upon the entire 
record of the case,2 and from my observation of the witnesses and their demeanor, 
I make the following: Respondent is 
now, and at all times 
material herein has been, a corporation duly 
organized under 
and existing by 
virtue of the laws of the 
State of California, 
with an office and principal place 
of business located in 
Rialto, Califor- nia, where it is engaged in 
the installation 
and maintenance of monitor alarm 
systems. In the course and conduct of its business operations, Respondent annually 
sells goods or services valued in 
excess of 
$50,000 to customers and business enterprises within the State of California, which customers and business enterprises themselves meet 
one of the National Labor Relations 
Board's jurisdictional 
stan- dards. I find that Respondent 
is now, and at 
all times material herein has been, an employer engaged 
in commerce 
and in a business affecting commerce 
within the 
meaning of Section 2(6) and (7) of the Act. 
II. THE LABOR ORGANIZATIONS INVOLVED Communications Workers of 
America, AFL-CIO, is now, and at all times material herein 
has been, 
a labor organization within the meaning of Section 
2(5) of the Act. 
Federal Alann Employees Committee, hereinafter re- ferred to as Committee, is 
now, and at all times material 
herein has been, 
a labor 
organization within 
the meaning of Section 2(5) of the Act. III. THE ALLEGED UNFAIR LABOR PRACTICES Background Respondent, whose vice 
president and general manager is Ralph Buchwalter (Buchwalter), installs 
and maintains burglar and other 
alarm systems in residences and businesses. The systems are monitored at Respondent's principal business location, in a high security area 230 NLRB No. 78  FEDERAL nstructed within 
that location, commonly 
the central station. 
Employees use keys3 to entrance to the main building, 
and they gain entrance 
a1 station by being 
"buzzed in" after identifying 
to an operator within the central station. 
cany "code cards," in addition to keys, used a method of identification. Employees total and consist' primarily of system 
installers, en. and central station 
televhone operators. The first'organizational activity 'involvirig Respondent's business occurred on Mav 12. when Daniel O'Brien (an installer and serviceman) ind David Gillem (a servicem&) viaited Armine Rochford, executive 
vice president of the Union, and asked for assistance in organizing Respondent. 
Rochford and Dennis Adams, president 
of the Union, talked with O'Brien 
and Gillem about the Union, 
and the two employees were given 
union authorization cards to 
sign. They signed 
the cards and then were given 
blank cards for distribution 
and solicitation of signatures. During the evening of 
May 12 and the following day O'Brien and Gillem solicited signatures, and on May 13 they returned 
17 signed cards, including their 
own, to the union 
ofice. On the following Saturday (May 15) O'Brien turned in 
another card to Adams, making 
a total of 18 signed cards. On May 13 Adams wrote a letter to Buchwalter, who 
received the letter May 
14, reading as follows: This letter is 
to inform you that the Communications 
Workers of America, Local 11573, has been and is anizing your employees 
u are aware, the Nationa1,Labor Relations Act 
e Labor-Management Relations Act 
he entire enforcement power 
of the 
es government behind the right 
of your organize. Section 
7 of the Act states in 
loyees shall have 
the right to self form, join, or assist labor organiza- erefore, please be informed that 
Mr. Daniel en and Mr. David 
Gillem are actively exercising rights as previous1 stated and are members of an ant committee for 
2 e Communications Workers 
of e Communications Workers 
of America, Local 11573, presently represent 
the majority of all hourly- paid employees 
of Federal Alarm 
in the City 
of Rialto, California. Therefore, it 
is desirous for 
the Communica- tions Workers of America to meet with you at your earliest convenience for the purpose 
of bargaining a contract covering the wages and other working condi- 
tions of these employees. On the afternoon of May 14 
Rochford called Buchwalter 
d they agreed to meet on May 19. proximately 15 employees met in a park with a 
union representative 
in attendance. organizational efforts 
were discussed, after as taken to determine union interest. 
The eys, as required by their jobs, for opening alarm Olncy testified the date was May 19, but that is found to have been an lordvuccnt error. ALARM 519 tally was 
eight in favor of the Union 
and seven opposed. Approximately six unit employees 
did not attend the meeting in 
the park. The 
identi meeting was not established 
at Union filed 
with the Board 
a peti 
AU inspectors, installers, senior installers, 
serviceman, senior servicemen, operators and shopmen employed by Federal 
Alarm at 300 South Sycamore 
Street, Rialto, California, excluding 
office clerical, plant clerical, sales, professional, accounting, confidential, 
guards, and supervisors as defined in the Act. During the morning 
of May 17 O'Brien met with Buchwalter at a coffeeshop, with Wqam Dunn, Respon- dent's director of sales, 
also present. Tkey talked about O'Brien's union activity 
and about organizational efforts 
at the plant and, after the conversation, 
O'Brien rode back to the plant 
with Buchwalter, in the latter's car. From about 
10 a.m. until about 2 p.m. on May 17, with some time 
out for lunch, a meeting of employees was held by Buchwalter in his office 
at the plant. Union activities, organizational efforts, 
grievances, and other matters were discussed. At one point 
in the meeting employees held a vote, with Buchwalter out of 
the room, 
and decided, by a vote of 18 to 3, to represent 
themselves through their own 
fellow-employee representatives, rather than 
to have a union representative. Later in 
the meeting employees voted 
for their employee-representatives, again 
with Buchwalter 
out of the room during the voting. Representatives so selected were Grant DriskiU for installers, Linda Gibson for operators, Gillem for servicem secretary of the group. On May 18 a letter signed by 
delivered to Adarns, requesting union membership 
cards." The employees were told the 
cards had been sent 
to NLRB. On May 184 Stephen Olney, a union national representa- 
tive who worked with 
Rochford on the 
organizational effort at Respondent's plant, tel honed Buchwalter and T canceled the meeting scheduled 
etween the Union 
and Respondent for May 19, because "as a result of your meeting yesterday, 
I feel as though there 
is no reason for 
us to meet." cel our involvement and every one of us 
has reached this decision 
of our own choice and without any coercion 
or influence of either the employer, 
C.W.A., or the elected 
representa- 5-22-76 ad Bradley /s/ 5-22-76 3: Grmt ThiskiU /s/ q-77-76 Received by NLRB on June 3.  520 DECISIONS OF NATIONAL 
LABOR RELATIONS BOARD 4. Leslie Duff /s/ 5-22-76 5. Mary Bessermin /s/ 5-26-76 6. James Garton /s/ 5-25-76 7. David Gillem /s/ 5-22-76 8. Esther James 
Is/ 5-25-76 9. Paul Kane /s/ 5-22-76 10. Linda Gibson /s/ 5-25-76 I I. Marvin Lucas /s/ 5-22-76 12.- Ted Lust 
/s/ 5-23-76 13. Grace Marsteller /s/ 5-22-76 14. Earla D. McCourt /s/5-25-76 15. Jerry Owen /s/ None 16. Joe Roach 
/s/ None 17. Daniel O'Brien /s/ None 18. Normand Rush /s/ 5-22-76 19. David Stokes 
/s/ 5-21-76 20. Michael Wehr /s/ 5-21-76 21. Sally Clover /s/ 5-27-76 The four 
employees selected 
as unit representatives 
established with Buchwalter a schedule for 
meetings during work hours each Monday morning, 
at the plant, starting 
at 8:30 a.m. Meetings were held, with 
Buchwalter present at all of them, as scheduled except 
when date changes were necessary. Dates of such meetings 
were established at the hearing as May 21, 24, and 27 and June 
3.6 Subjects discussed at the meetings consisted mostly of 
complaints and possible improvement of working conditions. 
On August 18 Rochford wrote the 
following letter to Buchwalter: I would like 
to request a meeting with 
you at your earliest convenience for the purpose 
of discussing contract negotiations for your 
employees. I realize you intend to appeal the bargaining 
recommendation of the N.L.R.B. However, if we can avoid litigation in the 
mutual interest 
of your employees, it would 
be to everyone's benefit. I will be out 
of town August 
23-25. Any other time I will make available 
to you- You may contact me through our office secretary at 883-9990, between the 
hours of 1 :00 and 5:30 p.m. Rochford testified that, in her opinion, Respondent's 
employees did not want union representation 
as of August 18. She stated: Q. So you did 
not poll the employees on August 18, and you 
did not know on that date whether or not they actually intended or desired 
to have the union represent 
their interest in contractual relationships on 
that date; 
is that correct? 
A. I want to answer you truthfully. 
You have 
got to understand that. At that date 
I understood our majority had been 
destroyed and that 
a majority of the employees there at Federal Alam felt that if CWA went away, they would 
be relieved of an awful burden. 
There was a brief, informal 
meeting after the general group meeting of May 17 at which 
representatives were elected. ' As shown by G.C. Exh. 9. Lucas' card was 
admitted by stipulation. So, it's kind of difficult. 
I am going to have to say to you that at that particular time the employees 
did not want a 
union, the 
majority of the employees did not want 
a union. I have to be truthful. No meeting was 
held as proposed by Rochford, the 
Committee continued 
to represent the 
employees, and Respondent and the Union have not negotiated to date. 
Issues The principal issues are whether Respondent dominated, 
interfered with, and assisted the Committee in violation of Section 8(a)(2) and (5) of the Act; 
whether Respondent thereby and through other means destroyed the 
majority status theretofore enjoyed by the 
Union; whether Respon- dent has 
failed and refused to bargain with the Union 
in violation of Section 8(a)(5) of the Act; 
and whether Respondent committed independent violations 
of Section 8(a)(1) and (3) of the Act as alleged in the complaint. 
A. Union Status Prior to May 17 There is no dispute about the fact that 18 union authorization cards 
were filled out, signed, and delivered to the Union on May 13 
and 15, or the fact that there 
were 2 1 employees in the unit 
as of those two dates. 
Respondent's argument on this issue is 
that the 
cards are not valid because of misrepresentations and misunder- standings on the 
part of 
employees at the time 
they signed the cards. Testimony of witnesses shows 
that the 
following five 
cards were signed properly in every respect, and are 
valid for the purpose 
of determining whether the Union enjoyed majority status 
as of the dates the cards 
were signed: 
O'Bnen, Gillem, Kane, Rush, and Lust. The following four cards 
were signed and delivered to the Union,7 but the signers were not called 
as witnesses and subjected to cross-examination relative 
to their signatures: 
Duff, Garton, Gibson, and Lucas. Those cards 
are excluded from wnsideration.8 Bessermin testified that she read the 
card given to her by 
Gillem, filled it out, 
dated it, and signed it. She said 
she remembered no conversation 
at the time 
other than being told "that it 
was to learn more 
of the pros 
and cons of the union." In view of her 
having read 
and signed the card, the statement she remembers 
does not invalidate her signature, 
nor does it change the import 
of the card language, which clearly shows 
the purpose 
of signing. 
There is no way in which the entire conversation 
between Bessermin and Gillem can be reconstructed, but the card signature prima facie is valid, and Respondent did not 
show otherwise. Bessermin's card thus 
is found valid.9 McCourt testified that she read, filled 
out, and dated her 
card, then 
signed it. She said O'Brien told her at the time 
she signed "it was to hear the pros 
and cons of the union 
and it 
was to vote on it." As in the case 
of Bessermin's card, Cumberland Shoe Cor;.nr?;n-, 114 NLSP 1?5S :*""";, mf:. FJJ 917 (C.A. 6 1%5), approved in N.LRB. v. Gissel Packing Co., Inc., 3% U.S. sa (1969).  FEDERAL ALARM 52 1 there is no indication 
that McCourt did not understand 
the card language or was misled as to its purpose, 
or did 
not know what she 
was doing. Clearly 
no misrepresentation was shown. Under such circumstances the 
Cumberland Shoe rule applies. McCourt's card is found 
to be a valid one. Clover testified 
that she read the card handed 
to her by Mrs. Gillem and Mrs. O'Brien, filled 
it out, dated it, 
and signed it. She 
said she understood that, 
by signing, she was going to find out more about the Union. Her card reads 
as follows: 10 Name Sally Ellzabetb Clover (Please Print) Plr8t Hlddle Laet . -- - Mdres8 10620 N. Lmn Clrcle Apt. J Street ~ira ~cmn Cdif. 91792 Ufy State Zip Code Tel. No. 685-6783 Job Title Operator I sm 81 Employee of Federal Alarm - - Deparlmenf sectlrm and I hereby designate the Comunlcatione UorLera of America. a. my collective bargaining representative. Date 5-12-76 signature /s/ Sally Cbver Form 0-100 2/72 REPRESENTAXION AUTHORIZATION As in the case of 
Bessennin and McComt, there is 
nothing in the record 
to show that Clover did not understand 
the language of the card, or 
that the card was misrepresented to her. The card is found to 
be a *slid one.]' Stokes testified 
that he did 
not read the card given to him, but that he had 
an opportunity to read it, he filled it out, and he signed it. 
He said there 
was some conversation at the time he signed, but all he remembers is that the employees were "asked 
if we would sign the cards so 
that we could have the opportunity to discuss with 
a union representative regarding 
what they could 
do for us." He said he remembers seeing "CWA" or "Communications Workers of America" on the card. On cross-examination Stokes testified 
that he understood the card 
was solely for 
the purpose 
of talking with the Union. Stokes' testimony about his understanding of the card is not credible under 
the circumstances 
of the signing. 
First, Stokes said 
James was present at the time of the signing 
and the conversation with Gillem and O'Brien, yet 
James testified and did 
not list Stokes as among 
those present 
when she signed, and, further, James' version of the conversation diffim in many respects from 
that of Stokes. Second, Stokes said 
Wehr also 
was present, yet Wehr 
did not corroborate 
Stokes' testimony about the latter's alleged 
conversation with Gillem and O'Brien. Third, the act of filling in 
the card, 
and dating and signing it, 
is not consistent with Stokes' allegedly not reading the card. Finally, 
Stokes is a former member of two unions, 
and the likelihood that he 
would not recognize an authorization card 
for what 
it was is remote. It is found that Stokes 
knew what he was signing, 
that he signed 
freely and voluntarily, and that his card is valid. Marsteller testified that she read the 
card, "studied it quite a 
bit," and told Gillem "I would have 
to think it over." A couple of nights later Gillem "kept telling me the benefits of 
the company and also the union's" and she then filled in the 
card and signed it. MarsteUer stated: Well, I was just against 
it right along and I kept telling him that, as I said, 
and we discussed the pros and cons about 
it and more or 
less on those arrange- ments, and I told him I was still against it and was doing this against 
my betterjudgement. Q. Then you 
signed the card? 
A. This was after I had signed the card, 
and also before I signed it I told 
him that too. Q. What did 
Mr. Gillem tell you, if anything at the time you got 
the card? A. Well, he just indicated and outlined the 
benefits of the union 
coming in and what they could 
do for us, and I finally asked 
him, I said, "Well, has everybody joined," and he said, "Yes" - I mean, I said, "Has 
everybody signed 
the cards" and he said 
"Yes!' So, I thought, well I will just go along with them against my better judgement. 
As argued by General Counsel, although Marsteller was told that the Union may be able to offer better wages, hospital, and insurance plans, 
such representations do not invalidate a 
card.12 The representation 
to Marsteller that a 
vote would 
be taken later is 
insufficient to invalidate her 
card.13 Marsteller's testimony 
that she finally signed against her betterjudgement 
is insufficient to invalidate her 
card, since 
subjective motivation of the signer at the time of 
signing is 
irrelevant.14 With respect 
to Marsteller's having been assured at the time of signing 
that everyone else had signed, the Board has 
found this not to be sufficient to invalidate a card 
if, in fact, as here, practically everyone 
else had signed at the 
time of the card signing in questionJ5 There is no evidence that Marsteller signed because of the statement about others having 
signed. Finally, in 
view of her caution in signing, and her taking 
2 days to think it over, it is highly unlikely that Marsteller was ignorant of the card, or its implications, 
or the consequences of her signature. Driskill testified that he 
"danced over it briefly," filled in the card, and simed it. fie said he asked Gillem and O'Brien "who di&'t sign cards," and the answer was "I believe they told me who had not 
signed cards at that time."'e Driskill's testimony was equivocal, there is no indication whether the alleged 
question and 
answer were lo All signed cards have 
the same blank forms. 14 Red Barn Sysrey Inc., 224 NLRB 
1586 (1976). citing N.LR.B. v. I' Bradley testified that he, Gibson, and Clover asked 
Gillem why he had GisselPacking Co., Inc., supra. lied about the cards not being binding, and 
that Gillem replied he had been 15 B~~~~ B,~, ~~ki~~ co,, lnc., d/b/a ~~~~i~~~ ~~,,l~ ~~k;~~ co., 198 misinformed. Gillem denied having 
the conversation. Gibson did not testify. 
NLRB 3.7, 328, 329 (1972); see G a A ~~~k L~~~, J,,~., 168 NLRB 846 Clover did 
nct corroborate Bradley's testimony. G;l!em is credited l2 Diamond Motors, Inc., 2 12 NLRB 820,830 (1 974). ( t m.7). l3 Shulmon's Inc. of Norfolk, 208 NLRB 772 (1974). 
'6 This differs somewhat 
from Driskill's testimony on cross-examination.  522 DECISIONS OF NATIONAL LABOR RELATIONS BOARD before or after his signature, and there is 
no evidence that he signed the card because 
of the alleged statement by Gillem or O'Brien. 
Under such circumstances, the 
alleged statement does not affect the validity 
of the card. 
Driskill also testified that, when he signed, he was told that the card would not be turned in to the Union until after 
he received a raise, and that he 
thought, when he signed, that the card was not going to be turned in immediately, whereas 
it was. However, there is no evidence that he would not have signed in the absence 
of such 
facts" and, further, there 
is no evidence that such a 
delay was a condition 
of his signing. Owen testified that he 
was given one card 
by O'Brien, but "didn't feel like reading it or anythmg. . . ." O'Brien gave him 
a second card on May 
15, which he then read, dated, and signed. Owen stated: Q. Well, you just indicated that you signed, 
but nothing was said as 
to what the card was for, other 
than what it read? 
A. Mr. O'Brien 
didn't say anything. I drew 
my own conclusions from what 
the union members had told 
us at the meeting. On cross-examination 
Owen stated that he 
signed the card "so that the union could 
talk to Ralph [Buchwalter]," 
and he "was under the impression 
that there would be a 
vote." The Cumberland rule controls this 
issue, and requires a 
finding that Owen's card is valid. There is no evidence of misrepresentation, the election "impression" is speculative and of no probative value, 
and the statement that the card 
was signed to assist the Union 
in talking with Buchwalter is a statement of the possible sequence 
of events in such a 
situation. In summary, the language of General Steel Productsls is pertinent and applicable to this case. The Board there 
stated: As the court emphasized 
in Joy Silk 
Mills, Znc. v. N.L.R.B., 185 F.2d 732, 743 (C.A.D.C.), 
cert. denied 
341 U.S. 
914, it has long been held that 
"an employee's thoughts (or afterthoughts) as 
to why he signed a union 
card, and 
what he thought that card meant, cannot negative the overt action 
of having signed a card 
designating a union 
as bargaining agent." Accord: N. L. 
R. B. v. Greenfield Components Corporation, 3 17 F.2d 85, 89 (C.A. 1); N.L.R.B. v. Gorbea, Perez & Morell, S. en C., 300 F.2d 886 (C.A. 1); N.L.R.B. v. Whitelight Products Division 
of White Rolling & Stamp- ing Corporation, 298 F.2d 12 (C.A. I), cert. denied 
U.S. 82 1 ; N. L. 
R. B. v. Stow Manufacturing Co., 2 17 F.2d 900 (C.A. 2), cert. denied 
348 U.S. 964; Dan River Milk, Incorporate4 Alabama Division, 121 NLRB 645, 648, enforcement denied 
on other grounds 
274 F.2d 381 (C.A. 5). This rule 
is but another application of the 
principle expressed in AIIied Steel & Conveyers, Zm. v. Ford Motor Company, 
277 F.2d 907, 913, 
that "[iln the absence of 
fraud or wilful deceit, one who 
signs a contract which he has had 
an opportunity to read 
and understand, is bound by its provisions." Such 
a rule 
is particularly applicable 
here, since almost 
all the employees who 
were asked, testified that they read the 
authorization card 
or that it was read to 
them before they signed 
it or authorized it to be 
signed in their behalf. Sound policy supports the application 
of the rule to union authorization cards. 
It has long 
been settled that such cards are 
an acceptable means 
of proving a 
union's majority (United Mine Workers of America v. Arkansas Oak Flooring Co., 351 US. 62, 71- 72), and they could hardly 
serve that ofice if they were subject to repudiation 
by testimony as to mental reservations. - At first dance, the distinction 
between representa- tions that an election is 
the sole purpose of the cards, and representation that an election is a purpose may 
seem a fine one, but the distinction 
goes to the very basis for the 
rule. Thus, by stating that the card 
may or will be used to secure 
an election, the solicitor neither contradicts the plain statement 
on the 
card nor misstates the Union's actual intention. 
As the Board observed in Cumberland Shoe Corporation, 144 NLRB 1268, "the failure of the Union's solicitors 
to affirma- tively restate [the authorization contained 
in the card] does not indicate 
that it was abandoned or ignored." Based on the 
foregoing, it is found that the 12 cards discussed above, that is, those of O'Brien, Gillem, Kane, Rush, Lust, Bessemin, McCourt, Clover, Stokes, 
Driskill, Owen, and Marsteller, are valid and constitute a majority 
of the unit 
employees as of May 16. Gillem testified that he told some 
employees "to listen 
to the pros and wns for going union," but that 'The majority, I told them was to have a union represent them 
in collective bargaining." 
This testimony 
is contrary to his earlier affidavit given to a Board agent, 
wherein he stated that he 
and O'Brien told employees they were not obligated ' to be represented by the Union 
if they signed 
the cards. 
Gillem was an unimpressive witness, but it is 
clear that there was some disregard for the truth on 
both sides 
of this 
controversy. It has been necessary to base some 
findings on 
facts apparent from the record 
as a whole, rather than on testimony of particular 
witnesses. In analyzing the 
12 cards found valid above, it is clear that all 12 signers read the 
cards before 
signing, and that they did not 
sign because of 
any statement contrary 
to the language of the cards 
or because of any conditions they themselves 
imposed. There 
is nothing in the record to show that they signed 
involuntarily. To the contrary, it 
is clear that the union situation was common talk among employees prior to the dates the 
cards were signed 
and that employees signed 
because they wanted to. Perhaps some 
signers later regretted their actions, or 
were talked into changing their minds, but that is a separate problem, 
discussed infra, and does not affect the validity of the cards as of the date of signing. Consideration has been given to the meeting 
in the park on 
May 15, and the vote taken there, 
but the testimony relative to that 
meeting is far from complete 
and further, all employees did 
not vote at that time. Most of Buchwalter's actions to defeat the 
Union's majority of May l7 1.T.T. Semi-Conductors, Im., 165 NLRB 716 (1%7). Is General Steel Producrs, Inc., and Crown 
Flex of NorIh Caroliq Inc., 157 NLRB 636,644-645 (1966).  FEDERAL ALARM 523 13 took place May 
17; however, in view of 
the close vote on 
May I5 it is obvious, and it is inferred, that 
at least part of the reason for some 
employees' change of mind can be attributed to Respondent's words 
and actions after its 
receipt on May 
14 of the Union's demand letter. This 
inference is of sufficient persuasion 
to overcome the lack 
of real evidence that Buchwalter talked 
to employees about the Union between his receipt 
of the Union's demand letter and the meeting 
in the park on May 15. General Counsel does 
no: argue that the remaining 
6 of the 18 cards should be 
counted, hence those cards are 
not discussed. B. Alleged 8(a)(l) Violation of May 17 Paragraph 19 of the complaint 
alleges in substance that, 
on or about May 17, Buchwalter (a) interrogated 
an employee (O'Brien) 
concerning his union activities, 
and (b) threatened that employee with 
reprisals if the employee continued to support the Union. 
O'Brien testified 
that he 
talked with Buchwalter, while Dunn was present, in a coffeeshop about 9 
a.m. on May 
17. O'Brien stated: Mr. Buckwalter asked me if 
it would 
not be better 
to go to 
him instead of a third party and 
1 said, well, under ideal conditions 
that would be true, but we don't -we aren't in ideal conditions. 
He asked me if it would 
be better 
if a truck, if a truck broke down, 
for me to come 
to him 
- I mean for 
me to come to him 
and ask him about it instead 
of a union steward and he stated that he 
would not be willing to talk to a third party 
orba union representative 
as he would if 
I would come mvself and ask him. THE WITNESS: He asced me what exactly was 
my complaint and I told him 
that management didn't 
seem or wasn't aware of the problems that the 
employees were having, that the pay was poor, not adequate, the 
benefits were not adequate 
and he suggested 
to me that would it not be better for 
me to come 
to him instead of going through a third 
party. A. He felt that - he said that 
he felt 
that the 
union would tend 
to mess things up and 
that the 
employees would be better 
off without the union 
and things would 
continue to 
run smoothly. O'Brien further testified that, 
while he was riding back to the plant 
with Buchwalter in the 
latter's car after the 
foregoing conversation, Buchwalter said: 
Q. What was said back and forth? A. That if I would support and talk for him things would go better for 
me. Dunn testified that he was present during the conversa- 
tion at the coffeeshop, but that he did not participate. 
He stated: A. They both 
sat down and immediately Mr. 
Buckwalter asked Mr. O'Brien what 
he wanted 
and Mr. O'Brien stated that 
he wanted benefits, that he wanted high salaries for the employees 
and that he wanted 
other obtainable assets 
which he thought he 
might personally be responsible for. 
Q. Did Mr. Buckwalter respond to that? A. He asked Danny O'Brien why he 
was doing all of this and Danny 
related that he 
enjoyed the personal 
satisfaction of stirring up things. That if he had choice he would like to organize unions full 
time. Q. Did Mr. Buckwalter 
respond to that? 
A. He responded that, 
"I'm sorry you feel that way. My door has always been open 
and I have always had the best 
interest of my employees at heart." Q. During the course 
of this conversation did Mr. 
Buckwalter in any way question Mr. O'Brien about his Union activities? A. No, sir. Q. Did Mr. O'Brien 
in any way relate any of his Union activities [sic] 
except the desires 
which you just 
related to 
us? A. No, sir. Dunn stated on cross-examination: 
Mr. Buchwalter I believe at that point said, 
"Why are you doing 
this?'And he said, "I get personal satisfaction out of this." 
He said, 
"I enjoy stirring up thngs and if I had my choice I would like to have a full time job organizing unions." Mr. Buchwalter 
said that he 
was disappointed, that 
he had always had an open door policy and had the 
best interest of his employees 
at heart. One other point 
that I didn't mention before 
is that Mr. O'Brien said, "Well, it's 
too late now." Buchwalter did not testify concerning the conversation 
in the coffeeshop, but he denied 
telling O'Brien 
in the car while driving back 
to the plant, that 
if O'Brien supported him things would go better for him. 
Discussion The record does not show who 
arranged the conversation at the coffeeshop 
or the initial reason given therefor. However, it is clear from the credited testimony 
of O'Brien and Dunn 
that Buchwalter: 
(1) knew that O'Brien was active in the organizational effort, 
(2) asked O'Brien 
what he was trying to obtain for the 
employees, (3) asked O'Brien why he was engaged in such acf vity. Under such circumstances there 
can only be one reasonable conclusion: that 
is, Buchwalter interrogated O'Brien about his union activities, as alleged. The statements attributed to 
Buchwalter in the automo- 
bile clearly carry the implied 
threat that things would not go smoothly 
if O'Brien continued his union 
activities and did not support 
Buchwalter. Buchwalter denied the alleged 
statements. O'Brien is credited. It is found that the allegations 
of paragraph 19 of the complaint are supported 
by the record.19 - - l9 Whether or 
not O'Brien felt threatened 
by Buchwalter's statements is immaterial.  524 DECISIONS OF NATIONAL LABOR RELATlONS BOARD C. Alleged Suggestion and Encouragement to Form an Employee Committee Paragraph 1 I of the complaint 
alleges in substance that, on or about May 17, Buchwalter suggested to Respon- 
dent's employees that they could represent themselves 
through a committee, and that 
Buchwalter encouraged 
those employees 
to form such a committee. Buchwalter did not testify relative 
to this issue. Respon- dent's testimony 
on this subject 
was limited to 
that of Bradley (who testified very 
briefly), Wehr, and Boldt. O'Brien testified at length, as 
did other 
General Counsel 
witnesses, concerning the meeting held 
in Buchwalter's ofice starting about 10 a.m. on May 17.20 The date, time, 
and place (Buchwalter's office) of the meeting 
are not 
in dispute. O'Brien stated that, 
at the meeting, Buchwalter 
repeatedly said 
it would be better for the 
Company and the employees to deal directly with him 
rather than 
through the 
Union, and that "the Union was in the way now," precluding such direct dealing. 
O'Brien said some 
of the employees actively 
supported Respondent 
during discus- 
sions at the meeting, 
and that Buchwalter indicated he 
would negotiate 
with the Union, but "it would be a slow 
laborious~rocess." Buchwalter stated that, whichever 
way the employees chose 
to go, he would abide by their 
wishes, but he preferred to deal directly 
with the employees. 
O'Brien testified 
that Buchwalter suggested the employees 
take a vote among themselves. There is no dispute about the fact that, after 
lunch, a vote was taken with Buchwalter 
and all other management personnel 
out of the room, 
and the tally was 18 
to 3 against representation by the 
Uni0n.~1 Gillem testified concerning 
the meeting of May 17, and said Buchwalter stated 
that he preferred to negotiate directly with the employees rather than negotiate through 
a third party. 
Gillem testified that there was no discussion among employees prior to 
the vote of May 
17, concerning an employees' committee, 
but that there was such a discussion after 
the vote was taken. Gillem testified: A. Well, 
the vote 
was 18 to three against the Union 
at that time. Mr. Buckwalter came 
back into 
the room and we told him 
that we had decided to negotiate with him directly and he said 
that that 
was fine, he would 
like to see it 
that way and that we should form at least one person to talk 
for the employees 
or have a committee of 
one person 
from each goup to talk for 
the employees in an employees' represented group. 
So, at that time, he was asked 
to leave the 
room again. He left the room 
and there was a vote of employee representatives. Grant Driskill was voted for installa- 
tion representative. Linda 
Gibson for the operators and myself for the servicemen and Belinda Boldt for 
the secretary for 
the committee. At that time the meeting ended. 
- -- 'O There is 
some dispute 
about how the meeting was called. It is found that it was a manduto~y meeting called by Buchwailer, attended by mt employees and 
management personnel. 
There is some 
dispute about who first suggested that a vote 
be taken, Gillem said Buchwalter told 
the employees during the meeting that it was their right to deal with 
him directly, or through the Union, according 
to their own desires, 
and that 
he was not trying to "sway the employeesw one way or the other. John Driskill, an installer who 
has been employed 
by Respondent approximately 9 years, testified 
that Buchwal- ter told the employees 
on May 17 that he would 
negotiate with the 
employees or with the Union, 
that "It made no difference to him," and "That was the main point of the meeting." Driskill said he 
"believes" he was the one who suggested that a vote be taken, 
that he 
"believes" Buchwalter thought 
a vote would 
be a good idea, 
and that 
he asked Buchwalter 
to leave the room 
during the 
voting. Driskdl testified that the employees decided 
among themselves to form a committee, after which Buchwalter was called back into the room; 
that Buchwalter said it 
did not matter who 
he negotiated with, but that he was 
"glad that the employees felt 
that they could 
still talk to him." Esther James, 
a telephone operator, 
testified that she attended the meeting of May 17. She said: 
A. He thanked us for 
coming and stated that there had been some problems come 
to his attention that 
he hadn't previously known about and 
there was some 
discuss& And, he said 
that he 
didn't understand why we hadn't come to him, because he 
had always had an open-door policy. And, about an hour or 
so after he spoke to 
us, he opened it for questions 
and suggestions, and that type of thing. Mr. Buchwalter stated that 
he was sorry that the problems had come up to where we felt we had to have 
&bitration. And, he stated that 
he would not give the union any 
concessions that he would not give us as a group personally. James said 
a representation vote was taken after lunch with 
Buchwalter out of the room, and, before Buchwalter 
was called back into 
the room, the employees decided 
on their representatives who would act as a committee in negotiat- ing with Buchwalter. 
James then stated: 
A. He didn't feel - he didn't seem to feel that any problem was so bad that we had to 
have a third party. 
He said that we had always been 
a close-knit group, 
that he had always tried to speak 
to those who 
had come to him, and that his door was always open. 
And, that we didn't need a third party to arbitrate for us. . . . Mr. Buckwalter said 
that he 
could not discuss specifics, say, 
for this group he is going 
to pay them 
so much and so on, but that if we decided to deal with him 
instead of the Union, 
then he would discuss it. and Gillern's testimony is not reliable in 
that it 
dilfers substantially from his earlier allidavif but that 
dispute is irrelevant in view of Buchwalter's iater actions, discussed infa Clearly, Buchwalter availed himself 
of the results of the vote.  FEDER Q. Did Mr. Buckwalter indicate that he doesn't 
see any reason why the employees cannot settle their 
problems they had with management without any outside interference? 
A. Yes. sir. Michael Bradley, a serviceman for 
Respondent, testified that he attended the 
meeting of May 17, that ~uch4alter said he would 
negotiate with either the 
employees or the Union, and that 
Buchwalter did not suggest an employee representative group. Michael Wehr, a serviceman for 
Respondent, testified that he attended the meeting 
of May 17, that Buchwalter said he 
was disappointed with the employees going to 
a third party 
for assistance, that he always had been 
available for discussions, and that he would negotiate with either the employees 
or the 
Union Wehr also stated 
that Buchwalter "threw the meeting open for debate on some 
of the problems that we felt was relevant and some of 
the problems that caused us to go 
the extreme 
of signing these 
cards. . . ." Boldt testified 
that, at the meeting of May 17, Buchwal- ter said 
he was disappointed because the 
employees had not come to him first with their problems, and that he always had, and then had, 
"an open door 
policy-" Discussion It may be, as argued by Respondent, that Buchwalter did not, in so many words, suggest that the employees 
organize a committee to negotiate with him. However, his actions and words made 
that suggestion and encouraged the idea,, as clearly as though he 
had written a mqnorandum to that effect. Buchwalter attempted to 
show that, from 
the outset of the meeting of 
May 17, he was neuttal. However, that attempt failed because 
(I) had be been neutral, there would 
have been no need 
for the meeting, and it 
would not have 
been called, (2) his alleged 
neutrality was between union representation and employee representation, with a 
clear line of demarcation between the two, (3) he complained to the employees that their flirting 
with the Union was a sharp (extreme, in the words of 
employee Wehr) break 
with past practice, (4) he said his door was always "open" to employees for discussion and settlement of complaints 
and problems, and (5) he said it would be much 
better for the Compan and the employees to deal directly 
with each other raJer than though a third party. In order to nudge the employees toward his own preference, Buchwalter 
held out 
in clear and unmistakable terms the prospect of better wages and working conditions, as discussed below. His statement that 
he could promise 
nothing at that time because 
of union considerations 
effectively was negated, and implicitly wntradicted, by his 
further statement 
that he could, however, discuss wm- plaints and suggestions. Having thus established 
his desire to deal directly, 
and having thus tempted the 
employees with prospects of better wages and working conditions, including 
a close and friendly relationship with the "boss," the idea of 
an employee committee was inevitable. If Buchwalter did not overtly suggest 
the committee, he caused its creation through implied suggestion 
and encouraged its creation. The fact that 
Buchwalter was 
out of the room when the employees decided on 
a committee is 
immaterial. When he did return to the room 
he expressed relief that the 
employees had so decided, and he immediately accepted the Respondent-Committee relationship 
by holding the first of several meetings, without even 
mentioning the creation of 
the relationship or the roles the parties were to play therein. 
Based on the foregoing, it is found that 
the record supports this allegation. 
D. Alleged Petitions To Revoke Car& Paragraph 15 of the complaint 
alleges, in substance, that during the month 
of May Buchwalter 
instigated prepara- 
tion &d circulation of peiitions to revoke Gon authoriza- tion cards and to discontinue union 
activity. As found above, Buchwalter met with 
the employees because of their having signed union 
authorization cards resulting in a union request to bargain. At that meeting Buchwalter implicitly 
promised benefits 
and action on complaints and enwuraged the employees to abandon the Union in favor of self-representation. Buchwalter 
ex- plained at the meeting of May 17 that he wuld not take afTumative action to grant benefits 
and settle complaints 
at that time, because the Union then 
was a party in interest. Whether or not Buchwalter told 
the employees they should 
take action to remove the Union's interest,22 it was apparent that some such action 
was necessary if the employees were to be their own representative. O'Brien testified that, after 
the employees 
voted on May 17, he was asked to get the 
cards back 
from the 
Union. He called the Union on 
the telephone and was told the 
cards had been sent to 
NLRB and were not available 
from the union. Gillem testified that, on May 18, Buchwalter asked him to get a roster of the employe& and wme to Buchwaltefs house. which Gillem did. Gillem stated: sometimes things needed to 
be done to get the Union 
out of 
our hair. He suggested that we type up a Petition 
and get it signed by the employees and send it 
or hand carry it 
to the CWA 
for the return of our representation cards. Q. Did he suggest it? A. He actually typed it. Q. Did you comply with his request? 
A. Yes, I did. Gillem said he did as 
Buchwalta requested; 23 be obtained the signatures and presented the letter 
to Adam, who said the cards had been sent to 
the NLRB. Gillem testified: 22 Gillem testified on cross-examination rhat an employee, whose name he does not remember, 
suggested "that we write a petition to see if we can get our cards back from the union." 'Ihe letter is G.C. MI. 8.  526 DECISIONS OF NATIONAL 
LABOR RELATIONS BOARD So, I told 
that information to Mr. Buckwalter 
and he suggested that we write another one and send it 
to the NLRB with a copy 
to the Union. 
Q. When did he suggest this? A. I believe it was on 
the 19th or 20th of May. 
Q. Who else was present, if anyone? 
A. This was at one of the employee representative 
meetings. Driskill was present. Linda 
Gibson was present. Belinda Boldt was present 
and myself, I believe. Q. What did you 
do as a result 
of the suggestion, 
if anything? A. I typed up the Petition 
and posted it in the 
Central Station for everybody's signature. 
Gillem said the wording of 
the second letter*' was "suggested by Mr. 
Buchwalter." The letter was received 
by the NLRB June 6. Driskill testified that an employee raised the question 
during the meeting 
of May 17, while 
Buchwalter was present, about getting the 
cards back 
from the 
Union, and 
there was a discussion 
about how to get the cards back. Driskill said a handwritten rough draft of 
the letter 
to the Union was prepared. 
He said he 
did not remember 
who prepared it, 
but it was not Buchwalter. He said he did not know whether Buchwalter typed the letter. 
Driskill also testified that he did not remember who drew 
up the second 
letter, addressed 
to NLRB, but that 
it was not Buchwalter; it was "one of the employee 
representatives." James testified that she 
gave an employee roster 
to Gillem at his request, sometime 
after the meeting 
of May 17. Bradley said 
he was not certain, but 
he believes 
Buchwalter was not present in 
the room on May 17 when employees were talking about getting their 
cards back from the Union. Boldt testified 
that she does not know who prepared the letter to the Union, but that, relative to the letter 
to NLRB: A. In a meeting 
of Linda Gibson, Grant Driskill, Dave Gillem and myself we together decided 
on the wording of it. Linda Gibson wrote 
it down and I then typed it. Q. Was Mr. Buckwalter present during this meet- 
ing? A. Not to the best of 
my recollection. Q. Who principally came forth with the language 
that was used 
in this exhibit? 
A. I would have 
to say it was Grant Driskill and Dave Gillem, principally. Boldt said that, 
after she typed the letter, she took it to a 
park meeting the following 
Saturday, May 22, for signa- 
tures. Thereafter she posted the 
letter at the central station for signatures. 
Discussion Buchwalter did not 
testify on this subject. 
2' G.C. Exh. 9. 25 including undermining the 
Union's majority status, 
and other unfair 
labor practices. 
Testimony of the employees 
is not consistent, and it is clear that all the facts were not spread on the record by 
witnesses for either 
side. However, there 
is no doubt but that 
Buchwalter's efforts were heavily influential in the actions 
surrounding the two group letters. Buchwalter 
called the meeting of May 17 only because 
of the Union's organizational campaign, 
and he succeeded in reversing the Union's earlier 
success. Buchwalter's reversal efforts could succeed only 
if the Union's interest 
was eliminated. It is found that Buchwal- ter at least was present when the 
fust group letter was 
suggested or talked about, and that he was an active participant in discussions 
about the 
letter before it was 
mailed. Driskill credibly testified that Buchwalter "thought 
it would 
be a good idea, 
but he did not know what 
the procedure was." The second letter was necessary only 
because the first letter 
was sent to the wrong custodian of 
the cards; the second was 
an outgrowth of the first. Buchwalter was not ignorant 
of the second letter, 
and it is certain that he 
fully supported it 
as an extension of his 
efforts relative 
to the fust one. Finally, there 
is no controversy about the fact that 
the letter 
to NLRB was posted for signatures approximately 1 week, near the 
timeclock in the central station. 
There could have been no such posting without 
Buchwalter's knowledge and consent. Buchwalter's direct participation 
in actions relative 
to the two letters, under 
the circumstances involved herein,25 constitutes a violation 
of Section 8(a)(1), (2),2'3 and (927 of the Act. E. Alleged Promise of Benefits Paragraph 19(c) of the complaint 
alleges that, on or about May 
17, Respondent promised 
its employees economic benefits 
if they ceased 
to support the Union. Driskill testified 
that, at the group 
meeting on May 17, "some of the things 
that the 
employees had brought up before were brought 
up . . . 
such as pay differential and sick leave . . . ." He also said, 
"But, we were informed 
that we couldn't discuss anything 
at that time due to 
the union problems." Driskill further testified that Buchwalter brought with him to the meeting three 
or four wage scales 
of competitors and compared them with Respondent's 
wage scale. Buchwalter said "something to the effect that, 
with respect to the differential, it was not so great that 
it could not be overcome." James testified 
that employees at the meeting of May 
17 made many complaints 
to Buchwalter about poor pay, 
benefits, and working conditions. Buchwalter refused to 
discuss specific 
complaints and said "with the union 
as a third party he could not negotiate." Buchwalter also said "he would not give the union 
any concessions that he would not give us as a group personally." Wages were mentioned several times 
and comparisons were made, 
but Buchwalter said 
"he could not discuss specifics." Bradley testified: 
A. He indicated after 
stating that 
he couldn't make 
any promises about any of this 
that he was 
willing to 1. T~ppan Kniffing Ind~ufries, lm., 201 NLRB 3 (1973); Lenope Manufacturing Co., 1% NLRB 931 (1972). 27 Trading Post, 
Inc., 219 NLRB 298 (1975).  FEDERAL ALARM 527 discuss them, 
that we can talk about them, you know, 
but he couldn't make 
any promises at this time because of this being 
bound up by the Union. Discussion hat alled partially to discuss wages and working conditions, the fact that he solicited 
complaints and grievances, and the fact that he 
told the employees he 
would rather deal with them directly rather than 
through a 
third party are not 
in dispute. The only question 
is whether he promised to remedy the complaints and 
grievances, expressly 
or implicitly.28 In view of 
(a) the 
reason for the meeting, (b) Buchwal- ter's questioning the employees as to why they took the 
"extreme" measure of 
going to the Union and (c) Buchwalter's expressed desire 
to keep negotiations in the "family," certain testimony appears quite logical and is credited. Such testimony includes that of Driskill, who said Buchwalter told the employees 
that existing wage differen- tials were not so great that 
they could not be overcome; that of several employees 
who said Buchwalter stated that 
the Union's presence prevented 
free discussions; James' 
testimony that Buchwalter stated several times that "he could not give us specific 
details on the problems, but that 
the problems could 
be worked out; and James' testimony 
that Buchwalter 'said "if we decided to deal with 
him instead of the Union, then 
he would discuss 
it [wages]." The statements by 
Buchwalter unmistakably cany the message, "deal with me rather than through the Union, and I11 solve your problems." That is atromi violation of Section 8(a)(1) of the Act as a F. Alleged Removal 
of Keys and 
Posting of Notice Paragraph 17 of the complaint 
alleges that (a) on or about May 21, Respondent took from O'Brien his keys 
and code card and (b) on or 
about May 27 Respondent posted 
a notice near the timeclock, stating that 
O'Brien was 
not permitted on Respondent's 
property except during O'Brien's work hours, because 
of O'Brien's union activity. 
General Counsel's Exhibit 
2, a letter from Adam to Buchwalter, establishes Buchwalter's knowledge on May 14 that O'Brien was a leading 
union advocate and plant union committee member. Buchwalter's opposition to O'Brien's union activity 
and his dislike of that activity are shown above, particularly in 
section B. The facts 
that O'Brien's kevs and code card 
were taken from him on 
or about May 51, no other employee's keys and code card were so taken, 
and the notice 
was posted as alleged31 are shown by testimony and are not in dispute. The fact that the 
keys and code card facilitated O'Brien's work, both as a serviceman and as an 
installer, is 
established by the credited 
testimony of O'Brien and Driskill. as Uarco lnror;--:*~.' 216 NLIUZ : :'Vf;. zs The various "benefits" 
are discussed below. 
Although some arc of little economic 
value, an of them contribute to a better work climate, or improve work eflkiency, or make work more wnvemient or safe. Some of the benefits are of direct economic value, such as a wage 
increase. O'Brien and Driskill given for removal of O'B Buchwalter did 
not trust 
In Resp testlfy on this subject, 
and Respondent introduced no testimony or evidence 
in support of that argument. O'Brien credibly testified that his honesty 
never had been ques- tioned by Respondent prior to this incident In view of the foregoing it is quite clear, and it 
is found, that Buchwalter removed 
O'Brien's keys and code card, 
and posted the notice 
described above, 
disparately and 
solely in retaliation for 
O'Brien's @on activity. The record supports this 
allegation. G. Alleged Committee Participation by Buchwalter on Company's Premiser t alleges in' substance that, 
since on 
or about 
May 17, Respondent has 
recognized and bargained with the Committee as representative of unit and does no morethan previously was accomplishe'd on an individual basis. /. Respondent admits in 
its answer to the amended 
complaint that the 
Committee is a labor organization 
within the meaning of Section 2(5) of the Act, and that the 
unit described 
above is an appropriate one. There is no dispute about the fact that 
the Committee came into existence May 
17, as a result of the meeting 
held by Buchwalter earlier 
that day, attended by almost all unit 
employees. Credited testimony shows that, in the past, 
there have been meetings between Respondent's management 
and individual as well as group employees. However, those meetings were irregular, informal, 
and never with any person or persons acting for 
all unit employees. That situation is in 
sharp contrast 
to events after 
May 17. 4 Cq~be:I Sag Company, M NLIU 22.2 (19ioj; Ine., 221 NLRB 899 (1 975). 31 Admission in pleadings, G.C. Exh. l(k) and (m).  528 DECISIONS OF NATIONAL LABOR RELATIONS BOARD Starting on that date, Buchwalter personally 
met with 
the unit's elected representatives on a regular schedule,32 discussed working 
conditions of a broad nature, 
took action on some 
complaints, deferred 
some and took some under advisement.33 The record shows no instance 
of individual bargaining 
or discussion after May 17. The general employee meeting 
of May 17 was called by Buchwalter solely 
because of employee 
complaints and 
employee union activity; there 
is nothing to show, and it appears most unlikely, 
that a meeting of that nature 
would have been held 
at any time, but for such complaints and 
activity. Buchwalter persuaded the employees to abandon 
the Union; 
he encouraged (and possibly instigated) letters 
showing such 
abandonment; and 
subsequently he refused to bargain with the Union 
as the 
representative of unit employees. Buchwalter recognized 
that the employees had been stirred to action as a group, 
and his answer 
was to recognize them 
and deal with them as a unit, but 
only upon 
his own terms, without interference 
by the Union. The record supports this allegation. I. Alleged Granting of 
Benefirs Paragraph 16 of the complaint 
alleges in 
substance that, during late 
May, Respondent (a) informed the 
Committee that it would give these employees benefits 
and improve ments, and @) granted benefits 
and improved working 
conditions. Benefits and working conditions are at the center of the controversy, as evidenced by majority employee 
interest in unionization on 
May 12 and 13 in order 
to improve those conditions; by Buchwalter's 
asking for complaints and grievances at the meeting of May 17; and by the employees' rejection of 
unionization after Buchwalter's promises to deal with the problems if they would negotiate directly with him. The fact that 
employees in the past had 
complained about poor 
working conditions and 
low wages is not in controversy. Included are complaints and suggestions about wages, office carpets and 
paint, identification 
cards for installers, safety hats, a telephone 
in the women's restroom, alarm systems for employees' houses, and the emergency call system. 
Respondent defends 
by asserting that the complaints and 
suggestions were without foundation, 
or were under consideration prior 
to any 
union activity, 
or were being acted on independently 
of any 
union activity. 
That defense is not convincing 
for several reasons. 
First, Buchwalter did not testify on this subject, nor 
did Respondent offer any proof of past or pending action on the items complained 
of. Second, those items, 
among others, precipitated 
this controversy. Third, those items 
were discussed in detail by Buchwalter and committee representatives 
at the several committee meetings 
after May 17. Respondent contends 
that no promise was made to settle the complaints 
or to 
provide benefits, but Buchwalter did 
not testify 
to support that contention, and 
the testimony 
of 32 Not rigidly adhered 
to, however. JJ These matters are discussed in detail infa 34 Respondent's contention that tbe grievances and complaints were Gillem, Driskill, and James credibly shows that the complaints and 
suggestions were discussed at length in committee meetings 
and that 
Buchwalter either stated what was being done about 
them, or that 
something could and would be 
done. Finally, Buchwalter's pretrial affidavit, partially read 
into the record 
by stipulation, constitutes 
an admission that the complaints and suggestions were discussed at commit- tee meetings; that action 
was taken by Respondent 
pursuant to those 
complaints and suggestions; and that some benefits were given 
that previously were not given, including new hardhats, new carpets, new paint, new identification badges, emergency call system, 
and restroom telephone. The affidavit states that 
carpeting and painting previously had 
been considered, but no proof of 
that was offered, and the fact 
remains that something definite 
was done only after committee 
meetings.% In view of the foregoing 
it is clear, and it is found that these allegations 
of the complaint 
were proved. J. Alleged Interrogation 
of June I Paragaph 19(d) of the complaint alleges that, on 
or about June 
1, Respondent interrogated 
employees about their union activities and the union activities of 
fellow employees. DriskiU testified that he talked with Buchwalter on June 1 at a coffeeshop, at the latter's 
request He said, 
"Mr. Buchwalter asked 
me what my feelings were toward Mr. O'Brien." Driskill told Buchwalter that he thought O'Brien 
"was taking a 
lot of abuse" 
because of his union activity. 
Driskiu asked why Buchwalter was so upset with O'Brien and Buchwalter said it 
was because of the pressures "of the union situation" on 
his mother, who is Respondent's president. Discussion Buchwalter did not testif) on this subject. Driskill 
is credited. Buchwalter's questioning of Driskill must be placed in context in order to 
assess this allegation. Driskill's testimony following Buchwalter's 
first question 
shows that Buchwalter was questioning DriskiU about O'Brien's union activity. That questioning occurred after Buchwalter invited Driskill to talk with 
him, thus it 
was not a chance 
remark. The setting, Buchwalter's management position, and the nature 
of the questioning 
clearly establish an 8(a)(1) violation as alleged. K. Alleged 8(a)(5) Violations As discussed above, 
the Union 
had a majority 
on May 
13, and thereafter requested 
that Respondent bargain with it. After 
that request was made, Respondent dissipated the 
Union's majority through 
various violations of 
the Act. minor or already taken &re of cfkctively is negated 
by the fact that those grievances and 
complainrs precipitated this controversy, an4 further, all of them were outstanding as of May 17.  FEDERAL ALARM 529 Such actions 
clearly constitute the 
8(a)(5) violation alleged in the complaint.35 Further, Respondent 
violated Section 8(a)(5) of the Act by its refusal to bargain 
with the Union 
upon request. 
Respondent argues 
that the Union 
negated the duty to bargain when it canceled the meeting scheduled for 
May 19. That argument has 
no merit, in 
view of 
Respondent's dissipation of the Union's majority on 
and before May 17, thereby making futile 
any bargaining thereafter. 
IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE Respondent's activities 
set forth in section 111, above, occumng in connection 
with the operations of Respondent 
described in section I, above, have a 
close, intimate, and substantial relationship 
to trade, traffic, and commerce 
among the several 
States and 
tend to lead to 
labor disputes burdening and obstructing commerce and 
the free flow of commerce. V. THE REMEDY Having found 
that Respondent has engaged in unfair labor practices 
in violation of Section 
8(a)(l), (2), (3), and (5) of the Act, 
I shall recommend that it be ordered to 
cease and desist therefrom, and 
to take certain affirmative action 
designed to effectuate the 
policies of the Act. General Counsel 
seeks a bargaining order, 
and Respon- dent argues 
that such an order is not appropriate. Among 
other contentions, Respondent argues that 
the union authorization cards 
were siwd for the purpose 
of holding an election or otherwise were defective, and 
that Roch- ford's testimony shows the cards 
were distributed solely for 
the purpose 
of holding an election. Thus, Respondent 
contends, the Union never 
had a majority to dissipate. 
Extending this argument, Respondent contends 
that the employees rejected the Union of their 
own free will. Those arguments are not 
persuasive. The record shows beyond any reasonable doubt that Buchwalter 
held a meeting for the purpose of dissuading, and did dissuade, the 
employees from their union 
desires; that he 
then encouraged 
two attempts by employees to withdraw their 
signed cards; that he thereafter assisted in the organization of the Committee, 
provided it 
with company encouragement and support, 
met and negotiated with it, and dominated it; 
and that he committed several other violations of the 
Act in his efforts to keep the Union out 
of the plant. His violations were pervasive and successful. A bargaining order 
is appropriate under such 
circumstances,36 and will be recommended. Upon the 
basis of the foregoing fmdings of fact, 
and upon the entire record, 
I hereby make the 
following: I. Federal Alarm 
is an employer engaged 
in commerce within the meaning of 
Section 2(6) and (7) of the Act. 2. Federal Alarm Employees Committee and 
Comrnu- nications Workers of America, AFGCIO, are labor 
organizations within the meaning 
of Section 2(5) of the Act. 3. By coercively interrogating and threatening its 
employees, by promising its 
employees economic and other benefits if they ceased 
to support the Union, 
by encourag- ing its 
employees to deal with it through a 
committee rather than through the Union, 
and by soliciting grievances and promising to correct the same, Respondent has 
engaged in unfair labor practices within the meaning 
of Section 8(a)(l) of the Act. 
4. By encouraging the formation 
of, and by dominat- ing, assisting, interfering with, and contributing to the support of Federal Alarm 
Employees Committee and by encouraging and supporting preparation and circulation 
of group letters among its 
employees seeking 
return of their signed union authorization cards, Respondent 
has engaged in unfair labor practices 
in violation of Section 8(a)(2) and (1) of the Act. 5. By granting benefits and more favorable 
working conditions to its employees in order to discourage union 
activity, by removing an employee's keys and code card, and by notifying all its employees that one employee 
was not permitted on its premises 
except during his work 
hours, Respondent has engaged in unfair labor practices 
in violation of Section 8(a)(3) and (1) of the Act. 6. The following constitutes the appropriate bargaining 
unit at Respondent's place of business: AU inspectors, installers, senior installers, 
servicemen, senior servicemen, operators and shopmen employed by Federal Alann at 300 South Sycamore Street, Rialto, California, excluding 
office clerical, 
plant clerical, sales, professional, 
accounting, confidential, 
guards, and supervisors as defined in 
the Act. 
7. By recognizing and bargaining with the Federal 
Alarm Employees' Committee; by encouraging and sup porting preparation 
and circulation of group letters among 
its employees, seeking 
return of their signed union 
authorization cards; 
by dissipating through unfair labor 
practices the majority 
support of its employees previously 
held by the Union; 
and by refusing to bargain, upon 
request, with the Union 
as exclusive bargaining representa- 
tive of 
the employees in the above-described unit, 
Respon- dent has 
engaged in unfair labor practices 
within the meaning of Section 8(a)(5) and (1) of the Act. 8. The aforesaid unfair labor practices affect commerce 
within the meaning 
of Section 2(6) and (7) of the Act. 
Upon the above 
findings of 
fact, conclusions of law, 
and the entire record, and 
pursuant to Section 1qc) of the Act, 
I hereby issue the following 
recommended: 35 N.L.R.B. V. Gissel Packing Co., Inc., 395 US. 575 (1969). Trading Part, supra. 36 Gissel,supm.  530 DECISIONS OF NATIONAL LABOR RELATIONS BOARD 
The Respondent, 
Federal Alarm, its officers, agents, successors, and assigns, shall: 1. Cease and desist from: (a) Coercively 
interrogating and threatening its 
employ- ees; promising its employees economic 
and other benefits if they cease 
to support the Union; encouraging its employ- ees to deal with it through a committee of employees 
rather than through a union; and soliciting grievances 
and promising to correct the same 
in violation of Section 8(a)(l) of the Act. @) Dominating, assisting, contributing to the support of, and interfering with, Federal Alarm Employees Committee in violation of Section 8(a)(2) and (1) of the Act. Provided, 
however, that nothing in this Order shall require 
or authorize Respondent 
to vary or abandon any wage, hour, seniority or other benefit 
it has established 
for its employees as a result of negotiations with Federal Alarm 
Employees Committee. Provided, further, that nothing 
herein shall 
be construed as prohibiting its 
employees from forming, joining, or assisting any labor 
organization. (c) Discriminating against 
its employees in violation of Section 8(a)(3) and (1) of 
the Act by granting benefits 
and more favorable working conditions to its 
employees in order to discourage union activity; by 
removing employees' 
keys and code cards; and by notifying its employees that 
fellow employees are not 
permitted on its 
premises except during their work hours. (d) Recognizing and bargaining with the Federal 
Alarm Employees Committee as the representative 
of its employ- 
ees concerning 
wages, rates of 
pay, hours 
of employment, or any other terms and conditions of employment; encouraging and supporting preparation 
and ci6ulation of group letters among 
its employees, seeking return of 
employees' signed 
union authorization cards; dissipating 
through unfair labor practices 
the majority support 
of its employees held by the Union; 
and failing and refusing to bargain with Communications Workers 
of America, 
AFG CIO, as the exclusive bargaining representative 
of the employees in the following appropriate unit, in violation 
of Section 8(a)(5) and (1) of the Act: 
All inspectors, installers, senior 
installers, servicemen, senior servicemen, operators 
and shopmen employed by Federal Alarm 
at 300 South Sycamore Street, Rialto, California, excluding 
ofice clerical, plant 
clerical, sales, professional, accounting, confidential, 
guards, and supervisors as defined in the 
Act. (e) In any 
other manner 
interfering with, restraining, or coercing its employees 
in exercise of the rights guaranteed 
to them in Section 7 of the Act. 
2. Take the following affirmative action, which will effectuate the policies of the Act: (a) Withdraw 
and withhold recognition from, 
and completely disestablish, Federal 
Alarm Employees Com- mlttee, or any successor thereto, as the representative 
of its employees in the above-described unit, for the purpose 
of collective bargaining, including settlement 
of grievances. 
(b) Remove from its 
records, all copies of and references to any group letters signed 
by employees requesting return 
of their signed union authorization 
cards. (c) Upon request, meet and bargain with Communica- tions Workers 
of America, 
AFLXIO, as the exclusive bargaining representative 
of employees in the aforesaid 
appropriate unit, 
and after agreement 
is reached, reduce 
said agreement to writing for signature 
of the parties. (d) Post at its Rialto, California, place of business copies 
of the attached notice marked 
"Appendix."38 Copies of said notice, on 
forms provided by the Regional Director for 
Region 31, after being duly 
signed by a representative of Respondent, shall 
be posted by Respondent 
immediately upon receipt thereof, 
and shall be maintained by it 
for 60 consecutive days thereafter, 
in conspicuous places, includ- 
ing all places 
where notices to employees customarily 
are posted. Reasonable steps shall 
be taken by Respondent 
to insure that said notices 
are not altered, 
defaced, or wvered by any other 
material. (e) Notify the Regional Director for Region 
31, in writing, within 
20 days from the 
date of 
this Order, what steps Respondent 
has taken to comply herewith. 3' In the event no exceptions are filed as provided by Scc. 102.46 of the Rules and Regulations 
of the National Labor Relatiom Board, the 
fmdiings, conclusions, and recommended Order herein shall as provided in Sec. 102.48 of the Rules and Regulations, 
be adopted by the Board and bccome its findings, 
conclusions, and 
Order, and all objections 
thereto shall be deemed waived for all purposes. a In the event that the Board's Order is enforced by a Judgment of a United States Court of AppeaL, the words in the 
notice reading "Posted by 
Order of the National Labor Relations Board" shall read 'Posted Pursuant 
to a Judgment of the United States Court of Appeals Enforcing an Order of the National Labor ReIations Board." APPENDIX Nona To EMPLOYEES ~0sre~ BY ORDER OF 'IHE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
After a 
hearing at which all sides 
had a chance to give evidence, the National 
Labor Relations Board has found that we violated the 
National Labor Relations Act and 
has ordered us to post 
this notice. We 
intend to carry out the Order of the Board 
and to abide by the following: The Act 
gives all employees 
these rights: 
To organize themselves To form, join, or help unions 
To bargain collectively through representa- 
tives of their own 
choosing To act together for wllective bargaining 
or other mutual aid 
or protection To refuse to do 
any or all of these things. 
WE \NILL NOT interfere with, restrain, or Coerce our employees in the exercise of 
rights guaranteed 
to them by Section 7 of the National Labor Relations 
Act by intervgating or threate~-g them; by 
proniirisg ccc- nomic and other benefits if they cease to support a union; by encouraging them 
to deal with us through a committee of employees rather than 
through a union;  FEDERAL ALARM or by soliciting grievances and promising to correct 
the same. WE WILL NOT assist or contribute to the support of, dominate, or interfere with Federal Alarm Employees 
Committee. WE WILL NOT vary or abandon any wage, hour, seniority, or other benefits 
established for 
our employ- ees as a result 
of negotiations with Federal Alarm Employees Committee. WE WILL NOT recognize Federal Alam Employees Committee, or any 
successor thereto, as the representa- 
tive of 
our employees concerning wages, rates of pay, hours of employment, or any other 
terms and condi- tions of employment. WE WILL NOT discriminate against our 
employees in violation of Section 
S(aX3) and (1) of the National Labor Relations 
Act by granting benefits and more favorable working conditions to our employees in order to discourage 
union activity; by removing employees' 
keys and code cards; 
and by notifying our employees 
that fellow employees are not permitted on its 
premises except during their work hours. WE WILL NOT encourage and support preparation 
and circulation 
of group letters among our 
employees, seeking return of employees' signed union 
authoriza- tion cards; dissipate 
through unfair labor practices 
the majority support 
of our employees held by a union; 
or fail and refuse to bargain with 
Communications Workers of America, 
AFL-CIO, as the exclusive bargaining representative 
of our employees in the 
iollowing appropriate unit: 
All inspectors, installers, senior installers, 
servicemen, senior servicemen, 
operators and shopmen employed by Federal Alarm at 300 South Sycamore Street, 
Rialto, California, ex- cluding office clerical, plant clerical, sales, profes- 
sional, accounting, confidential, guards, and supervisors as defined in the Act. 
WE WILL NOT in any other manner interfere 
with, restrain, or coerce our employees in 
the exercise of 
the rights guaranteed 
to them in Section 7 of the Act. WE WILL withdraw and withhold recognition 
from, and completely disestablish, 
Federal Alarm Employees Committee or any successor thereto, as the representa- 
tive of its employees 
in the above-described unit, for the purpose of collective bargaining, including settlement 
of grievances. WE WILL remove from our 
records all copies of and references to any group letters 
signed by employees requesting return of their signed union 
authorization cards. WE WILL, upon request, meet and bargain with Communications Workers of America AFL-CIO. as the exclusive 
bargaining representative 
bf employe& in the aforesaid 
appropriate unit, and after agreement is reached, reduce said agreement 
to writing for signature 
of the parties. FEDERAL ALARM 